                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                    CASE NO.: 2:15-cr-141-FtM-38MRM

ROBERT FEDYNA


                                          ORDER1

       Before the Court is the United States’ Motion for Reduction in Sentence Pursuant

to Fed. R. Crim. P. 35(b). (Doc. 242). Defendant Robert Fedyna has not responded, and

the time to do so has expired. For the reasons stated below, the Court grants the United

States’ motion.

       More than two years ago, the Court sentenced Fedyna to 135 months’

imprisonment for wire fraud conspiracy and money laundering. (Doc. 111). Since then,

the Court has twice granted the Government’s motions to reduce Fedyna’s sentence for

his substantial assistance. (Doc. 212; Doc. 239). Fedyna is currently serving a sentence

of seventy-eight months’ imprisonment.

       Upon the Government’s motion, a district court may reduce a sentence if the

defendant has provided substantial assistance. Fed. R. Crim. P. 35(b); United States v.

Mora, 703 F. App’x 836, 843 (11th Cir. 2017) (stating a court may reduce a sentence

“only to reflect a defendant’s subsequent, substantial assistance in the investigation or

prosecution of another person” (quotation marks omitted)). The reduction may even



1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
occur more than one year after sentencing if the defendant’s substantial assistance

involved one of three circumstances:

              (A)    Information not known to the defendant until one year or
                     more after sentencing;
              (B)    information provided by the defendant to the government
                     within one year of sentencing, but which did not become
                     useful to the government until more than one year after
                     sentencing; or
              (C)    information the usefulness of which could not reasonably
                     have been anticipated by the defendant until more than
                     one year after sentencing and which was promptly
                     provided to the government after its usefulness was
                     reasonably apparent to the defendant.

Fed. R. Crim. P. 35(b)(2). The court has discretion to grant or deny motions to reduce

sentences. See United States v. Manella, 86 F.3d 201, 205 (11th Cir. 1996).

       After careful consideration of the applicable law and record, the Court finds that

Fedyna has again provided substantial assistance to merit a sentence reduction.

Fedyna’s cooperation contributed to two more defendants being indicted and prosecuted

for a $7.2 million tax credit fraud scheme in the United States District Court for Colorado.

One defendant pled guilty and a jury convicted the other a few months ago. Fedyna

participated in multiple proffer interviews with federal prosecutors and investigators, which

were shown contributed to one defendant pleading guilty. He also testified at trial against

one defendant, who was convicted. The Court thus finds an additional two-level reduction

to be reasonable based on Fedyna’s substantial assistance.

       This finding leads to a total offense level of 26, a criminal history category of I, and

a Sentencing Guidelines Range of 63 to 78 months. Based on this calculation, the Court

finds a sentence of 63 months’ imprisonment to be sufficient, but not greater than




                                              2
necessary, to comply with the purposes of sentencing.     All other parts of Fedyna’s

sentence remain as originally imposed.

      Accordingly, it is now

      ORDERED:

      1. The United States’ Motion for Reduction in Sentence Pursuant to Fed. R. Crim.

          P. 35(b) (Doc. 242) is GRANTED.

      2. The Clerk of Court is DIRECTED to enter an amended judgment reducing the

          sentence imposed to 63 months’ imprisonment, and otherwise leaving the

          original sentence intact.

      DONE AND ORDERED in Fort Myers, Florida on this 13th day of January 2020.




Copies: Counsel of Record




                                         3
